Citation Nr: 1124812	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-20 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer, currently evaluated as 40 percent disabling.  

2.  Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962 and from March 1963 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony before the undersigned at the RO in July 2010.  A transcript of this hearing has been associated with his VA claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service connected prostate cancer residuals and erectile dysfunction.  Before the Board can adjudicate these claims, however, additional development is required.

Private Treatment Records

At his July 2010 Board hearing, the Veteran indicated that he received treatment for his prostate cancer residuals in recent years from Dr. B., a private urologist at the University of Texas Health Science Center.  See Board Hearing Tr. at 17.  The Veteran further indicated although he had submitted limited records from this physician, he had not submitted treatment records covering the last two years.  Id.  The most recent treatment records in the claims file from Dr. B date from April 2006.  On remand, updated treatment records from Dr. B. covering the period from April 2006 to the present should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

VA Examination(s)

The Veteran's prostate cancer residuals are currently evaluated as 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 provides that six months after cessation of treatment, residuals may be rated as voiding dysfunction.  Id.  Under the rating criteria for voiding dysfunction, a 40 percent evaluation is warranted when the disability requires the wearing of absorbent materials which must be changed two to four times per day.  38 C.F.R. § 4.115b (2010).  A 60 percent evaluation is assigned when the voiding dysfunction requires the wearing of absorbent materials which must be changed more than four times per day or use of an appliance.  Id.  The record, however, is silent as to whether the Veteran uses an appliance to assist him with urination.  Accordingly, on remand an additional VA examination should be conducted which specifically addresses whether the Veteran requires the use of an appliance.  

The Veteran's service-connected erectile dysfunction is currently evaluated as noncompensably disabling under Diagnostic Code 7522.  Diagnostic Code 7522 provides for a compensable (20 percent) evaluation if deformity of the penis with loss of erectile power is present.  The record contains conflicting evidence regarding whether the Veteran currently has deformity of the penis.  The February 2007 VA examiner noted that the Veteran had a "normal penis and testicles."  However, at his July 2010 Board hearing, the Veteran testified that he has a penile deformity in addition to erectile dysfunction.  See Board Hearing Tr. at 11-12.  Moreover, while the April 2009 VA examiner did not specifically comment on penile deformity, the examiner did note that the Veteran experienced a "decrease in size of his testicles and penis" together with "minimal testicular atrophy."  Given this conflicting evidence, on remand, the examiner should also offer an opinion as to whether the Veteran has a deformity of the penis.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all treatment records from April 2006 to the present from Dr. B. at the University of Texas Health Science Center.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

2.  Schedule the Veteran for an examination to assess the current nature and severity of his service-connected prostate cancer residuals and erectile dysfunction.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should indicate whether the Veteran uses an appliance as the result of his prostate cancer residuals.  The examiner should also offer an opinion as to whether the Veteran has any deformity of the penis.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examiner is requested to explain any opinion provided, and to include supporting references to the Veteran's medical record.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


